 OPERATIVE PLASTERERS'AND CEMENT FINISHERS,ETC.279Nor do we find any merit in the Employer's contention that theelection should be set aside because another employee was threatenedby a fellow employee with imprisonment if he did not vote for thePetitioner.In accord with Board precedent, we find that suchthreats, coming from a rank-and-file employee with no evidence ofany authority, are not enough to create an atmosphere of confusionand fear of reprisal sufficient to constitute interference that wouldjustify setting aside the election 3Accordingly, as the tally of ballots shows that a majority of thevalid votes have been cast for the Petitioner, the Board will certifyit as the collective-bargaining representative of the employees in theappropriate unit.'[The Board certified United Brick and Clay Workers of America,AFL, as the designated collective-bargaining representative of theemployees of the Employer in the unit found to be appropriate.]CHAIRMAN FARMER and MEMBER MURDOCK took no part in theconsideration of the above Supplemental Decision and Certificationof Representatives.5 J. J. Newberry Company,100 NLRB 84.We find inapposite the decision cited by the Employer to sustain this exception,Dia-mond State Poultry Co., Inc.,107 NLRB 3.In that case,the Board found that the elec-tion was held in such a general atmosphere of confusion and fear of reprisal as to renderimpossible the rational,uncoerced selection of a bargaining representative.Therefore,the Board did not find it necessary to decide whether certain conduct could be attributedto the unions involved.*We also find no merit in the Employer's other exceptions,as they are either too vague,or repetitious,or no evidence was submitted to sustain them.Nor do we feel that anyuseful purpose would be served in ordering a formal hearing in this case,as contended bythe EmployerOPERATIVE PLASTERERS' AND CEMENT FINISHERS INTERNATIONAL ASSO-CIATION OF THE UNITED STATES AND CANADA, AFL, LOCAL 511;INTERNATIONAL UNION OF OPERATING ENGINEERS, AFL, LOCALS17, 17A AND 17B; INTERNATIONAL ASSOCIATION OF BRIDGE, STRUC-TURAL AND ORNAMENTAL IRON WORKERS, AFL, LOCAL #6; BUILD-ING AND CONSTRUCTION TRADES COUNCIL OF BUFFALO AND VICINITY,AFL;CARPENTERS DISTRICT COUNCIL OF BUFFALO AND VICINITYandEARL V. JOHNSON(NATIONAL GUNITE CORPORATION).CaseNo. 3-CB-200.October 11, 1954Decision and OrderOn June 11, 1954, Trial Examiner Ralph Winkler issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from acid take certain affirmative action, as set forth in the copy of110 NLRB No. 38. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Intermediate Report attached hereto. Thereafter, the Respondentsfiled exceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondents' exceptions and briefs, and the entirerecord in this case, and hereby adopts the Trial Examiner's findings,conclusions, and recommendations.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Operative Plas-terers' and Cement Finishers International Association of the UnitedStates and Canada, AFL, Local 511; International Union of Oper-ating Engineers, AFL, Locals 17, 17A and 17B; International Asso-ciation of Bridge, Structural and Ornamental Iron Workers, AFL,Local #6; Building and Construction Trades Council of Buffalo andVicinity,AFL; and Carpenters District Council of Buffalo andVicinity, all located in Buffalo, New York, their respective officers.representatives, and agents, shall :1.Cease and desist from :(a)Entering into, maintaining, and performing any unlawfulunion-security arrangement or agreement or otherwise causing orattempting to cause, in any manner, any employer engaged in com-merce within the meaning of the Act to discriminate against employeesin violation of Section 8 (a) (3) of the Act.(b) In any other manner restraining or coercing employees in theexercise of rights guaranteed in Section 7 of the Act, except as suchrights may be affected by an agreement authorized under Section8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Make whole William Marlowe, Richard Gardner, John Fitz-patrick, and Edward McGilvary in the manner set forth in the sectionof the Intermediate Report entitled "The Remedy."(b)Post in conspicuous places at their respective offices and meet-ing halls in Buffalo, New York, including all places where notices tomembers arecustomarily posted, copies of the notice attached to theIntermediate Report and marked "Appendix," l with each notice con-i This notice,however,shall be and it hereby is amended by striking from the first para-graph thereof the words"Recommendations of a Trial Examiner"and substituting in lieuthereof the words "A Decision and Order"In the event that this Order is enforced by adecree of a United States Court of Appeals,there shall be substituted for the words "Pur-suant to a Decision and Order" the words"Pursuant to a Decree of the United States Courtof Appeals, Enforcing an Order." OPERATIVE PLASTERERS' AND CEMENT FINISHERS, ETC.281taining the name of the labor organization involved.Copies of saidnotice, to be furnished by the Regional Director for the Third Region,shall, after being duly signed by an official representative of eachRespondent Union, be posted by Respondents immediately uponreceipt thereof and maintained by them for at least sixty (60)consecutive days thereafter, in conspicuous places, including all placeswhere notices to their members are customarily posted.Reasonablesteps shall be taken by the Respondents to insure that said notices arenot altered, defaced, or covered by any other material.(c)Mail to the Regional Director for the Third Region signedcopies of the notice attached to the Intermediate Report and marked"Appendix" for posting, National Gunite Corporation willing, at saidcorporation's offices at Boston, Massachusetts, in places where noticesto employees are customarily posted.Copies of said notice, to befurnished by the Regional Director for the Third Region, shall, afterbeing duly signed as provided in paragraph (b), above, be returnedforthwith to the Regional Director for such posting.(d)Notify the Regional Director for the Third Region, in writing,within ten (10) days from the date of this Order, what steps they havetaken to comply herewith.MEMBER MURDOCK took no part in the consideration of the abevADecision and Order.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges filed in behalf of National Gunite Corporation, herein called theCompany, the General Counsel for the National Labor Relations Board issued acomplaint on April 29, 1954, against the Respondent labor organizations namedabove, alleging that the Respondents have violated Section 8 (b) (1) (A) and (2) ofthe Labor Management Relations Act, 1947, 61 Stat. 136, herein called the Act.Copies of the complaint and charges were served upon the Respondents; and theRespondents, in turn, filed answers denying the commission of the unfair labor prac-tices alleged.Pursuant to notice, a hearing was held in Buffalo, New York, on May 17, 1954,before the duly designated Trial Examiner.All parties were represented at the hear-ing and were afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The parties presented oralargument at the close of the hearing and they were also granted permission to filebriefs and proposed findings of fact and conclusions of law.Motions by the Respond-ents to dismiss the complaint are disposed of in accordance with the following find-ings of fact and conclusions of law.Upon the entire record in the case, and upon observation of the demeanor ofwitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYNational Gunite Corporation is a Massachusetts concern with its principal officein Boston, Massachusetts; it does pressure concrete repair and construction work.In 1953, the Company performed such work in 8 States under 63 contracts amount-ing to approximately $330,000, of which amount $200,000 was for work performedoutsideMassachusetts.Between 10 and 15 percent of the materials used by the 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompanyon its various projects came from Statesother than where theprojects werelocated.The project where thealleged unfair labor practices occurred in this casewas on theBlack Rock Canalin Buffalo,New York, where in 1954 the Company per-formed repairwork on thewalls of the canal locks under contractwith the UnitedStatesArmy Corpsof Engineers.The amount of this contract was $55,000. BlackRock CanalconnectsLake Erie with the Niagara River,and allshipsmoving betweenthesetwo bodies must pass through the locksin question.During 1953,a representa-tive year, the freightpassing through the canalwas 4,491,704net tons.I find thatthe Companyis engaged in commerce within the meaningof the Act.II.THE UNFAIR LABOR PRACTICESThe complaint alleges that the Respondents and the Company have been parties toand performed an agreement or understanding under which employees were requiredto be members of or to be cleared or referred by the Respondents and/or byLaborers Local 210(Local Union 210, International Hod Carriers',Building & Com-mon Laborers Union of America, AFL) as a condition of employment and thatRespondent Unions acting in concert with Laborers'Local 210 caused the Companyto discriminate against four named employees because these employees lacked suchmembership and/or clearance or referral.The first phase of the Company's repair operations on the canal project was toremove disintegrated concrete,apply wire mesh,and to build staging or scaffoldingfor the men working on the canal walls. The water is 15 feet deep in the canal atthat point and the walls rise 22 feet above the water line.The scaffolding descends17 feet from the top of the canal.On or about December 29, 1953, the Company'slabor superintendent,Frank Foti,began constructing the scaffolding with three com-pany laborers from Boston; this entailed cutting the lumber to size, putting it together,etc.These three employees were Dominic Santasky,Dick Gardner,and WilliamMarlowe. Santasky was a member of the Providence Laborers'local, a sister organi-zation of Laborers Local 210; the two other men were not union members.On or about December 31, several days after staging operations were begun, thebusiness representative of Laborers Local 210, Samuel Bongiovanni,went to the jobsite and inquired of Foti concerning the number of men on the job and how manyof them were union members. Foti informed Bongiovanni that 1 was a union mem-ber and 2 were not, but that they wanted to join Laborers Local 210. Bongiovannireplied that his local would not accept new members because too many members ofLocal 210 were out of work and he also rejected Foti's suggestion that Marlowe andGardner join a laborers'local in Boston and show Bongiovanni their paid-up unionreceipts in order to work on the project.On or about January 4,1954, Foti added two more laborers to his laborers' crew,Herman Shepperd and John Fitzpatrick;both were company employees from Bostonand, of the two, only Shepperd was a union member,belonging to a ProvidenceLaborers'local.Another company laborer from Boston,Edward McGilvary, cameto work on January 5,making six laborers on the job at the time.McGilvary wasnot a union member.On or about January 4,Foti called John G. Malone, business agent of RespondentIron Workers,and he asked Malone to send 2 men to the job on January 5.Malonesaid he would,and 2 iron workers did report on January 5 and continued on the jobthrough its completion.Also on January 4, Foti called Francis Cuffe, who is businessagent of Respondent Operating Engineers Local 17,17A and 17B and also an officerof Respondent Building and Construction Trades Council.Foti asked Cuffe to sendan engineer to the job, which Cuffe said he would do.When an engineer failed toappear the next day, Foti inquired of Cuffe concerning the delay and Cuffe advisedFoti that he was not sending a man because of Foti's "trouble"with Laborers' Local210.Cuffe further stated that he would visit the job site that afternoon with MichalJ.Rossiter,president and business agent of Laborers' Local 210.Cuffe and Rossiteraccordingly came to the project that afternoon and, according to Foti's credible testi-mony, Rossiter"asked me [Foti] what was I doing with all those Boston laborers, andI told him they were all company employees and I was putting them to work. Andhe [Rossiter] said-he asked me if I was trying to' put something over on theLaborers'Local.I says no, and then Mr. Cuffe and Mr.Rossiter told me that therewas going to be a meeting at the Labor Temple January the 6th about 10.00 a. m.,and he would like to have someone from my company with authority to be there."Foti informed Rossiter and Cuffe that he,Foti, did not have such authority but thathe would ask the Company's Boston office to send an authorized person to themeeting.Foti then called William R.Kelly in Boston,an officer of the Company, andadvised Kelly of his conversation with Cuffe and Rossiter.Kelly had other arrange- OPERATIVE PLASTERERS'AND CEMENT FINISHERS,ETC.283ments in Boston for January 6 (Wednesday)and he called the offices of both Rossiterand Cuffe.Neither Rossiter nor Cuffe was available and Kelly left word at theiroffices that he would be in Buffalo later that week and to call back if that was notsatisfactory.Kelly received no return messages and he thereupon assumed, so hetestified,that the alternative meeting date would be satisfactory.On January 6, Herman Bodewes, business agent of Respondent Carpenters,visitedthe job site and asked who had erected the staging. Foti informed Bodewes thatthe laborers had, and Bodewes left without anything more.Kelly made a rush trip from Boston to Buffalo, arriving Thursday morning, January7, and he and Company Superintendent William O'Brien went directly to Rossiter'soffice in Carpenters'hall, where most of the other AFL Building Trades Unions alsohave their offices.Within a few minutes, present in Rossiter's office with Kelly andO'Brien were Rossiter,Cuffe, Bodewes, Malone, Bongiovanni,and Joseph Picogna(business representative of Respondent Cement Finishers).Cuffe, acting as chair-man of the meeting, first identified himself as an officer of the Building and Con-struction Trades Council and announced that he was representing the Council. (Theother party Respondents are members of the Council.)According to Kelly's credibletestimony,Cuffe went on to say that"itwas customary that whenever a project wasstarted in the Buffalo area that representatives of the company and the various unionorganizations that were to be involved in the project meet and sit down and discuss-well, you might say, the planning of the job ... how you were going to run it, whowas going to do what at work, andthat was to be done in this case."Then Kellydiscussed the project with each of the union representatives,including the trade unionrequirements insofar as the respective trades were concerned.President Rossiter of Laborers'Local 210 was the first to speak,and he askedKelly how many laborers the Company intended to use on the project and how manyof them Kelly intended to bring from Boston and how many he would draw fromthe Buffalo area.Kelly said he expected to have between 5 and 8 company menfrom Boston and 4 or 5 from Buffalo.Rossiter then said that Kelly would have touse all Buffalo men,whereupon Kelly asked whether the Company might not use2 or 3 Boston men in key positions.Kelly's request was not resolved at that time.Cuffe spoke in behalf of Respondent Operating Engineers.Kelly and Cuffe agreedthat two operators were necessary and there was no further discussion along thatline.Picogna spoke for the Cement Finishers Local.(As of that time no cement finish-ing work had been done on the project.)He asked how many nozzlemen the Com-pany planned to use, and when Kelly stated that the Company intended to use twocompany nozzlemen,Picogna said he could provide any nozzlemen needed on theproject.Picogna then agreed that the Company could use one of its own nozzlemenbut stated that his union"would"supply any other nozzlemen or cement finishers forthe job.About the time that Malone of the Iron Workers Local began to speak, Cuffeadvised the other union representatives at the meeting, according to Kelly's credibletestimony,that he (Cuffe)"was responsible for not notifying Mr. Malone that theNational Gunite Corporation and the other unions were not in agreement,and thatMr. Malone's sending the two iron workers to the job [as hereinbefore mentioned]was not his [Malone's] fault."Cuffe made this explanation when the question arosebetween the various union representatives concerning Malone's sending the men tothe job while the Company"was in disagreement with the other Unions." There wasno material discussion between Malone and Kelly.Bodewes, of the Respondent Carpenters,took up his union's interests with Kelly.First,he told Kelly that Carpenter Union members would not work on any stagingbuilt"by forces other than the Carpenters Union"and that they would not workon any staging the lumber for which came from a "non-union yard." Bodewes thenasked Kelly for the name of the Company's lumber supplier.Kelly agreed withBodewes at the time that staging was carpenters'work, and Bodewes stated thatKelly would have to dismantle the staging, "throw it into the river,burn it up.but get it out of there";Bodewes then said that the Company should dismantle thestaging, pull out the nails, and repile the lumber in the form it was when first deliveredto the job.At the end of the discussion Kelly was given a book of safety regulations.No one at the meeting or at any other time,including the occasion of Bodewes' visitto the project on January 6, advised Kelly or Foti or any other company representa-tive that the scaffolding fell short of any of the aforementioned safety regulations.Bodewes and Rossiter also stated that the Company would have to get rid of theBoston men who had worked on the staging as"they were either non-union menbecause they didn'tcarry books, or they were men that were not in good standingbecause they had not cleared with the Union."Bodewes further declared that when 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDKelly would advise Bodewes that the staging was dismantled, the lumber repiled, andthe Boston men sent home, Bodewes would then inspect the job site and only if hewere satisfied, would he then send men to the job site to start work over again.Bodewes and Cuffe both declared "definitely" at the meeting that, unless the Com-pany accepted and satisfied the requirements of all interested unions, no union wouldsupply men for the project.Kelly did accept all such terms.Kelly left the meeting for the job site and instructed Foti to dismantle the scaffold-ing, almost a third of it being completed at the time, and to send the laborers to Boston.Later that day Kelly again asked Rossiter whether the Company would use 2 or 3of its own men in key positions, and Rossiter gave his "permission" on condition thatthemen "carried [union] books."Foti carried out Kelly's instructions; and, inaccordance with Rossiter's "permission," he retained Shepperd and Santasky, the only2 laborers who were union members; the other 4 laborers he sent to Boston onJanuary 8.On January 11, Santasky and Shepperd transferred their union membership toLaborers Local 210, and on the same occasion Rossiter told Foti that all laborerswould have to be hired through Local 210 and not at the gate. On or about January24,Kelly called Rossiter's office to inquire whether the Company could recall thenonunion laborers who had returned to Boston and whether the Company could hirelaborers at the gate instead of calling Laborers Local 210 each time.Bongiovanniadvised Kelly that the Company could hire at the gate and could recall the Bostonmen providing they were members in good standing in a Laborers local.Accordingly,on or about January 28, Gardner, Marlowe, and Fitzpatrick returned to the projectafter having meanwhile joined other Laborers' locals in Massachusetts; and threeother laborers, having also joined a Laborers' local, also came from Boston.Thesesix men went to Laborers Local 210's offices immediately upon their arrival in Buffalo,and the following day Bongiovanni inspected their union receipts at the project andadvised Foti that "it was all right for . . . them to go to work."After dismantling the staging, the Company obtained carpenters from RespondentCarpenters Union.These carpenters began this job again, and the Company there-after obtained and continued to employ workmen from the other Respondent Unionsin accordance with the conditions heretofore set forth.The project was completedon or About April 1, 1954.Further Findings, Contentions, and ConclusionsRespondent Carpenters asserts that its requirement of carpenters rather than labor-ers for staging work was merely a safety measure, and in this connection it shows thatthe canal work was particularly hazardous because of the severe wintry conditions-ice, snow, and wind-in the Buffalo area. Respondent Carpenters also asserts that,in requiring the scaffolding to be constructed by the Carpenters, it was only insistingupon compliance with wage schedules under provisions of the Davis-Bacon Act pre-vailing in that area: Its argument is to the effect that carpenter wages are higher thanlaborer wages; that the erection of scaffolding is carpenters', not laborers', work; andthat the Company by employing men at laborers' pay for the staging work thusattempted to undercut the obligations of the Davis-Bacon Act.The Company, onthe other hand, claims that its own experienced laborers were fully competent toconstruct staging; and, while Kelly admitted at the January 7 meeting and at thehearing as well, that the construction of scaffolding is carpenters' rather than laborers'work, Kelly further explained that such delineation of tasks by trades applies onlyin a jurisdictional context involving unions of these two trades.Whether or not theDavis-Bacon Act requires scaffolding to be erected at carpenters' pay and whetheror not such work is traditionally given to members of the Carpenters Union ratherthan to members of the Laborers Union, the record clearly shows that RespondentCarpenters required that such work be performed by union carpenters with lumberfrom a union lumberyard. The record further shows that Laborers Local 210 alsorequired that laborers be members of a Laborers' local.The record as to the January 7 meeting, including circumstances in which it wasconvened, establishes that the unions whose representatives attended the meeting wereacting in concert and that they unmistakably advised the Company that none of theunions would supply men to the Company or otherwise cooperate with the Com-pany on the project unless Kelly would agree to comply with the requirements of allthe organizations involved.As the agreement or arrangement between the Companyand all Respondent Unions made union membership a condition of employment forcarpenter and laborer jobs, these Unions violated Section 8 (b) (1) (A) and (2)of the Act by entering into and maintaining such agreement or arrangement and bythe performance of such terms as well; and as the four named laborers were termi-nated at the project because they were not union members, and as this action resulted OPERATIVE PLASTERERS' AND CEMENT FINISHERS, ETC.285from the aforementionedagreementor arrangement, I further find that the participat-ing unionsthereby caused the Company to take such discriminatory action and suchunions accordingly violated Section 8 (b) (1) (A) and (2) of the Act.ConsolidatedWestern Steel Corporation, et at.,108 NLRB 1041;Seabright Construction Company,108 NLRB8;McGraw Construction Co., Inc.,107 NLRB 1043.Although the Company was the immediate instrument by which the discriminationwas effected in this case and although charges, if filed against the Company, wouldhave been entertained with the Company in the position of a joint tort-feasor as to theconduct in question, the absence of charges against the Company doesnot mitigatethe Unions' own wrongdoing.N. L. R. B. v. Radio Officers' Union of the CommercialTelegraphers Union, AFL,347 U. S. 17, 54. Nor is it of any legal or equitable con-sequence, particularly where the record shows the Company to have been forced toaccept the labor organizations' unlawful demands, that the Company itself filed orcaused the charges to be filed in this matter or that the Company, as Kelly testified,intended to have a "union" project.Cf.Local 595, International Association ofBridge, Structural, and Ornamental Iron Workers, AFL (Bechtel Corporation),108NLRB 1070.This leaves, therefore, the question as to whichunions areresponsiblein this actionfor the unlawful conduct in question.Laborers Local 210 is excluded, by necessity,for no charges were filed and therefore no complaint could have been issuedagainstitas aparty Respondent. (The General Counsel explained that he is proceedingagainst this labor organization in a contempt action involving a decree of the Courtof Appeals for the Second Circuit.)Respondent Iron Workers asserts that it is guiltyof no wrongdoing because it supplied two men to the job before the January 7 meet-ing andthat these men continued their employment throughout the project.Respond-ent Operating Engineers Locals 17, 17A, and 17B assert that the complaint cannotbe sustained as to them because the evidence fails to show which of them was repre-sented by Cuffe at the January 7 meeting. And the Building and Construction TradesCouncil asserts that the record does not show that anyone at the January 7 meetingor in connection with any other material incident was in fact representing the Council.(Cuffe, it is recalled, was not only an officer of the Council but a business representa-tive of Respondent Operating Engineers as well.)And Respondent Cement Finisherscontends that the Company had not called for any of their men by the time of theJanuary 7 meeting.The Iron Workers Local #6 participated in the meeting of January 7 and thefact that its men continued to work is not decisive; the record shows the circum-stances under which Malone sent the men to the project and contains Cuffe's explana-tion of his failure to notify Malone of the Company's "trouble" with the other in-terested unions.Moreover, the record establishes that Kelly at this meeting agreedwith all unions to meet the various unions' aforementioned demands, and the per-formance of such agreement was an obvious condition for these ironworkers remain-ing on thejob.Similarly, as to the Cement Finishers Local 511; as a party to theagreement or arrangement they furnished workmen on condition that the Companyfulfill the requirements of all interested unions.Although the record does not show,that the Cement Finishers, for example, required that employees doing this workmust be union members-even though supplied by Local 511-a labor organizationalso violates the Act if it causes an employer to discriminate on the basis of member-ship or the lack of it in any other union.As to Respondent Operating EngineersLocals 17, 17A, and 17B-tne record shows that all three locals are located inBuffalo, New York, and that Cuffe, who attended the January 7 meeting, is businessagent of each in circumstances such as these, I find that Cuffe spoke and otherwiserepresented all 3 locals, and I find that these 3 locals acted in concert with the otherlabor organizations involved.As to Respondent Building and Construction TradesCouncil the record shows that Cuffe is an officer of the Council, that he purported torepresent the Council at the January 7 meeting, and that the other named Respond-ents are members of the Council. The Council was a party to the arrangement oragreement with the Company and it occupies the same position in that respect as dothe other Respondent Unions.Whether or not the Council was itself a separateparty to the arrangement, as I have found it was, it was at the least an agent of theother participating unions in respect to the arrangement.As an agent it is alsoproperly named a party Respondent against which the complaint is sustained.I find, therefore, that all Respondents acted in concert in respect to the unfair laborpractices found above.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forthin sectionII, above, occurring in con-nection with the operations of the Company described in section I, above, have a 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.IV.THE REMEDYIt has been found that each of the Respondents has engaged in certain unfair laborpractices.It will be recommended that such Respondents cease and desist therefrom,and take certain affirmative action to effectuate the policies of the Act.I shall further recommend that the Respondents, jointly and severally, make wholeGardner, Fitzpatrick, Marlowe, and McGilvary for any loss of pay suffered by reasonof the discrimination against these employees, during the period from January 8 to28, 1954, as to Gardner, Fitzpatrick, and Marlowe, and to the end of the project astoMcGilvary.Back pay shall be computed in accordance with the formula statedin F.W. Woolworth Company,90 NLRB 289.CONCLUSIONS OF LAWOperative Plasterers' and Cement Finishers International Association of the UnitedStates and Canada, AFL, Local 511; International Union of Operating Engineers,AFL, Locals 17, 17A and 17B; International Association of Bridge, Structural andOrnamental IronWorkers,AFL, Local #6; Building and Construction TradesCouncil of Buffalo and Vicinity, AFL; and Carpenters District Council of Buffalo andVicinity have engaged in unfair labor practices within the meaning of Section 8 (b)<1) (A) and (2) and Section 2 (6) and (7) of the Act by entering into, maintain-ing, and performing an unlawful employment arrangement requiring union mem-bership as a condition of employment for stated classes of employees of National,Gunite Corporation and by also attempting to cause and causing said corporation,to discriminate against the aforementioned four employees.[Recommendations omitted from publication.]AppendixNOTICE TO ALL OUR MEMBERSPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause National Gunite Corporation or anyother employer to discriminate against employees or applicants for employmentin violation of Section 8 (a) (3) of the Act.WE WILL NOT enter into, maintain, or perform any employment arrangementrequiring membership in any union except as authorized in Section 8 (a) (3)of the Act.WE WILL make whole the following employees for the discrimination causedagainst them:William MarloweJohn FitzpatrickRichard GardnerEdward McGilvaryOPERATIVE PLASTERERS' AND CEMENT FINISHERSINTERNATIONALASSOCIATIONOF THE UNITEDSTATES AND CANADA, AFL, LOCAL 511; INTER-NATIONAL UNION OF OPERATING ENGINEERS, AFL,LOCALS 17, 17A AND 17B; INTERNATIONAL ASSOCIA-TION OF BRIDGE, STRUCTURAL AND ORNAMENTALIRONWORKERS, AFL, LOCAL #6; BUILDING ANDCONSTRUCTION TRADES COUNCIL OF BUFFALO ANDVICINITY, AFL; CARPENTERS DISTRICT COUNCIL OFBUFFALO AND VICINITY,Labor Organization.Dated---------------- By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.